Citation Nr: 0820433	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-17 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymic disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for fungus of the feet.

4.  Entitlement to service connection for a right eye 
cataract.

5.  Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1968, from November 1990 to May 1991, 
and from September 1994 to December 1994.  Records show he 
sustained injuries in the line of duty during a period of 
active duty for training in January 1980.  He served in 
Southwest Asia from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In June 
2006, the case was remanded for additional development.  A 
December 2007 rating decision granted entitlement to service 
connection for osteoarthritis of the lumbar spine.  As the 
veteran has expressed no disagreement with the assigned 
rating or effective date, the appeal as to this issue is 
considered to have been completely resolved.

The issue of entitlement to a compensable rating for right 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate an acquired 
psychiatric disorder was incurred as result of any 
established event, injury, or disease during active service.

3.  The evidence of record does not demonstrate a chronic 
skin disorder was incurred as result of any established 
event, injury, or disease during active service.

4.  The evidence of record does not demonstrate a chronic 
fungus of the feet disorder was incurred as result of any 
established event, injury, or disease during active service.

5.  The evidence of record does not demonstrate a right eye 
cataract was incurred as result of any established event, 
injury, or disease during active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A chronic skin disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A chronic fungus of the feet disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  A right eye cataract was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in March 2002, May 2002, and June 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claims, identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that he send in any 
evidence in his possession that would support his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the June 2006 VA correspondence.  The 
notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant 
to these matters have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  VA law provides 
that active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2007); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2007).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2011, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2007).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of an acquired psychiatric 
disorder, a skin disorder, fungus of the feet, or a right eye 
cataract.  An October 1967 separation examination report 
revealed normal clinical eye, skin, feet, and psychiatric 
evaluations.  Records show the veteran sustained blunt trauma 
to the chest, sub-conjunction hemorrhage, and multiple 
abrasions in a January 1980 injury while serving during a 
period of active duty for training.  A February 1980 service 
department treatment report noted the veteran complained of 
headaches, right otalgia, swollen left hand, and shoulder 
pain subsequent to a fall from a platform with chest trauma 
and loss of consciousness.  

Service personnel records show the veteran served in Saudi 
Arabia from January 1991 to May 1991.  The reports include no 
indication of combat.

Private hospital records dated in September 1993 included a 
diagnosis of dysthymic disorder.  No opinion as to etiology 
was provided.  Additional private hospital records reflect 
treatment for a dysthymic disorder from August 1993 to July 
1994.  No opinion as to etiology was provided.  Service 
treatment records dated in June 1994 noted the veteran 
complained of a fever and a rash to the face, back, and 
chest.  No diagnosis was provided.  A June 1998 Persian Gulf 
Registry examination report noted the veteran complained of 
forgetfulness.  The diagnoses included rule out adjustment 
disorder.  A March 1999 consultation report noted a 
provisional diagnosis of dysthymic disorder by history.  

In correspondence dated in April 2002 the veteran stated that 
during service in 1990 in support of Operation Desert Storm 
he was involved in a lot of dangerous, risky missions.  He 
stated he had been in exasperating situations that affected 
him mentally and physically.  He reported he came home from 
service with sleeping problems, lack of concentration, and 
flashbacks.  In his March 2003 notice of disagreement the 
veteran stated he had been in the combat theater in the 
Persian Gulf.  

VA psychiatric examination in December 2006 included a 
diagnosis of dementia.  The examiner noted the veteran's 
primary psychiatric disorder was dementia which was not 
likely related to military service.  The examiner noted the 
claims file and medical record were reviewed, but that the 
examination was technically difficult because of the language 
barrier.  

VA eye examination in December 2006 noted right eye corrected 
visual acuity of 20/20.  No reference to a right eye cataract 
was provided.  On VA skin examination in December 2006 the 
veteran reported he had developed a fungal infection during 
active service in 1991.  He stated he had an intermittent 
rash for approximately five years, but that it resolved after 
he received treatment for a foot rash.  He stated he had not 
experienced any problems since then.  An examination revealed 
no evidence of a skin disorder.  The diagnosis was tinea 
pedis, clinically resolved.  

Based upon the evidence of record, the Board finds that an 
acquired psychiatric disorder, a chronic skin disorder, a 
chronic fungus of the feet disorder, and a right eye cataract 
were not incurred as result of any established event, injury, 
or disease during active service.  The December 2006 VA 
examination reports are persuasive that the veteran's 
dementia is not related to service and that there is no 
present evidence of chronic skin or fungus of the feet 
disorders.  Although the veteran was treated for a left eye 
cataract, there is no medical evidence of a right eye 
cataract nor evidence that the issue was mischaracterized on 
appeal.  The Board also finds no probative evidence 
demonstrating that the veteran should be considered a combat 
veteran for compensation purposes.  The veteran has provided 
no specific information in support of his claim of having 
been involved in dangerous situations and this claim is 
inconsistent with the available service records.  
The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Brown, 3 Vet. App. 223, 225 
(1992).  While the veteran may sincerely believe he has 
present psychiatric, skin, and right eye disorders as a 
result of service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include dysthymic disorder, is denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for fungus of the feet is 
denied.

Entitlement to service connection for a right eye cataract is 
denied.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his increased rating claim by 
correspondence dated in March 2002, May 2002, and June 2006.  
He was also notified by the June 2006 correspondence of the 
VCAA notice requirements as to all elements of his claim.  
The Board finds, however, that as this case must be remanded 
for additional development a remedial notice should be 
provided as a result of the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2007).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, unless there is a 
compensable hearing loss in the service-connected ear and a 
hearing loss for VA purposes in the nonservice-connected ear.  
See 38 C.F.R. § 4.85(f).  A hearing loss disability for VA 
compensation purposes is defined by regulation as when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).  

In this case, the Board notes that VA audiology evaluation 
reports dated in December 2006 and August 2007 only reported 
audiogram findings for the veteran's service-connected right 
ear.  The Board notes that the August 2007 report referred to 
audiogram findings obtained in May 2007.  In light of revised 
regulations under 38 C.F.R. § 3.383 (effective from December 
6, 2002) which enabled VA to pay compensation as if a 
combined hearing loss in both ears was service connected in 
certain situations, the Board finds the audiogram findings 
for the veteran's nonservice-connected left ear must be 
considered for entitlement to a compensable rating.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided any 
additional VCAA notice required as result 
of the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This 
includes notification (1) that to 
substantiate his claim he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life, (2) generally, 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  The AMC/RO should take appropriate 
action to obtain copies of any audiogram 
findings as to the veteran's left ear in 
December 2006 and May 2007.  

3.  If an audiogram of the left ear was 
not performed in December 2006 and May 
2007, the veteran should be afforded a VA 
audiometric examination to assess his 
hearing loss, including in his left ear.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


